DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US 2018/0366632 A1).
	Regarding claims 1, 2, and 4, Kanazawa discloses  a method of producing a thermoelectric conversion device including a thermoelectric element layer formed of a thermoelectric semiconductor composition containing a thermoelectric semiconductor material on a substrate (CNT composition [0286]), the method comprising a step of providing a pattern frame having an opening on a substrate ([0286]); a step of filling the thermoelectric semiconductor composition in the openings; a step of drying the thermoelectric semiconductor composition filled in the openings (drying step of substrate with frame with CNT), to form a thermoelectric element layer; and a step of releasing the pattern frame from the substrate ([0286]) and further subjecting the device to an annealing treatment and subsequent to annealing releasing the frame ([0286]).
	However, Kanazawa does not disclose that there are multiple openings within the frame. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of forming the thermoelectric device of modified Kanazawa by having multiple openings with the frame so that multiple thermoelectric elements can be formed at once.
	Regarding claim 5, modified Kanazawa discloses all of the claim limitations as set forth above.
	In addition, Kanazawa discloses that the substrate is formed of polyimide ([0190]).
	Regarding claims 10 and 12, modified Kanazawa discloses all of the claim limitations as set forth above.
	In addition, Kanazawa discloses that the thermoelectric composition comprises an epoxy resin ([0077]-[0078]).
Regarding claim 13, modified Kanazawa discloses all of the claim limitations as set forth above.
	In addition, Kanazawa discloses that the shape of the opening is a columnar, polyhedral shape (see Fig. 2 and Fig. 4 [0172] [0173]).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US 2018/0366632 A1) as applied to claims 1, 2, 4, 5, 10, 12, and 13 above and in further view of Sandmeyer (US 2016/0194452 A1).
Regarding claims 6-8, modified Kanazawa discloses all of the claim limitations as set forth above.
In addition, Kanazawa discloses that the mold is formed of Teflon ([0212]).
	Sandmeyer discloses that a stainless steel mold with a Teflon coating can be used in forming organic compositions into specific molded shapes ([0246]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the mold of Kanazawa with the mold of Sandmeyer because both molds are capable of being used at the temperature range necessary to form organic compositions in specific shapes.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US 2018/0366632 A1) as applied to claims 1, 2, 4, 5, 10, 12, and 13 above and in view of Sandmeyer (US 2016/0194452 A1) and in further view of Roarane (US 2019/0304809 A1).
Regarding claim 9, modified Kanazawa discloses all of the claim limitations as set forth above.
In addition, Kanazawa discloses that the mold is formed of Teflon ([0212]).
	Sandmeyer discloses that a stainless steel mold with a Teflon coating can be used in forming organic compositions into specific molded shapes ([0246]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the mold of Kanazawa with the mold of Sandmeyer because both molds are capable of being used at the temperature range necessary to form organic compositions in specific shapes.
	However, Kanazawa does not disclose the method of aligning the mold with the substrate with metallic electrodes formed thereon.
	Roarane discloses that magnets can be used to align ferromagnetic objects at specific position to aid with further processing (see claim 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of aligning the mold with substrate and holding it in place of modified Kanazawa by using magnets as disclosed by Roarane because it will ease placement and lead to more accurate alignment.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim ‘87 (US 2012/0060887 A1), Xi (6,127,619), and Kim (KR 101292591 B1, Machine Translation). Kim ‘87 discloses a method of forming a thermoelectric semiconductor on a substrate by providing a releasable mold (30) on a substrate which is filled with thermoelectric powders (see Fig. 2, 20-1 and 20-2) and the powders are annealed to form thermoelectric elements ([0066]). Xi discloses forming a thermoelectric composition on a substrate by providing a mold (13) which is filled with thermoelectric paste compositions and the mold is removed by burning the mold during sintering (C8/L50-68). Kim discloses forming a thermoelectric element from a thermoelectric paste composition which includes steps of drying and annealing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726